—Order, *325Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about November 21, 1995, which denied defendants’ motion for a change of venue from Bronx County to New York County, unanimously affirmed, without costs.
There is no merit to defendants’ contention that Bronx County is not a proper county for the trial of an action involving alleged injuries to New York County residents as a result of the mismanagement of a building by defendant receiver, who resides in New York County and was appointed by the Supreme Court, New York County, and by defendant management company, who was hired by the receiver and has its principal place of business in Bronx County. For purposes of a proper county designation, it is not pertinent that, as defendants claim, the management company had no function other than to carry out the directives of the receiver, and that its liability cannot be greater than the receiver’s (CPLR 503 [a], [c]). Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.